Order entered February 23, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00108-CR

                     EX PARTE SKY LANE BLACKWELL

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. WX21-90224

                                       ORDER

      The Court is in receipt of appellant’s notice of appeal from the trial court’s

order denying relief on a pretrial application for writ of habeas corpus seeking

release under a mental health personal bond or reasonable bail. This is an

accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the D a l l a s County District Clerk to file the clerk’s

record by March 12, 2021. We ORDER that the clerk’s record contain copies of

the writ application; the State’s response to the writ application, if any; the trial
court’s order adjudicating the writ application; any findings of fact and conclusions

of law issued by the trial court; any other documents, pleadings, or motions related

to the writ application; the indictment or information filed in this case; any

documents related to the setting of a bond or bond conditions; the trial court’s

certification of appellant’s right to appeal; and any other documents requested by

the parties.

        We ORDER the court reporter to file the reporter’s record by March 12,

2021.

        We ORDER appellant to file his brief by April 2, 2021. We ORDER the

State to file its brief by April 23, 2021. After the record and briefs have been filed,

the Court will notify the parties of the submission date and panel.

        We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Kelly

Simmons, official court reporter, 292nd Judicial District Court; Felicia Pitre,

Dallas County District Clerk; and counsel for all parties.

                                              /s/    ERIN A. NOWELL
                                                     JUSTICE